In the case of Hugh McVay agc Abraham Conner—the plaintiff complains of the defendant for that he did assault and beat him by which he has sustained damage to the Value of one hundred dollars which the defendant refuses to pay— Brush for the Plff
the defendant says he is not guilty and will not pay and puts himselfe on his country Sol Sibley Aty
And the Plff likewise
Brush for the Plff.

Bill of Indictment against Joseph V. B. Watson

assistant Secretary for making a false return of the number of persons within District of Detroit
Vallentine Beaman

*353


Witnesses
Wm Forsyth James Henry
Fran. Chaubert Jno. Dodemead
[Case 349, Paper i]
United States of America Territory of Michigan TO WIT
IN THE SUPREME COURT OF THE SAID TERRITORY, OF THE TERM OF SEPTEMBER IN THE YEAR OF OUR LORD ONE THOUSAND EIGHT HUNDRED ELEVEN.
The Grandjurors of the United States within and for the body of the Territory of Michigan, on their Oaths present that Joseph V. B. Watson of the District of Detroit in the said Territory, on the second day of January in the year of our Lord, one thousand eight hundred and eleven, and long before was an assistant to the Secretary of the said Territory for taking the census of the said Territory, yet the said Joseph V. B. Watson, not regarding the duty of his said office, on the aforesaid Second day of January in the year aforesaid, at Detroit in the said Territory of Michigan and within the jurisdiction of this court, unlawfully did make a false return, to Reuben Attwater Esquire Secretary of the said Territory of Michigan, of the number of persons within the aforesaid District of Detroit, being the division of the Territory assigned to the said Joseph V. B. Watson as one of the assistants of the said Reuben Attwater Secretary as aforesaid, for taking the census as aforesaid—against the form of the Statute in such case made and provided, and against the peace and dignity of the United States of America, and of this Territory— Harris H. Hickman Atty Genr1

[In the handwriting of Elijah Brush]


[In the handwriting of Harris H. Hickman]